DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Summary
	Please note that in the claim set filed with the preliminary amendment on May 29, 2020, there are three lines of extra text between claims 74 and 75, which should be deleted.
Claim 69 and dependent claim 73 are directed to a method to treat or prevent Zika virus (ZIKV) infection in a human subject population comprising at least 20 flavivirus naїve human subjects, and/or a population of at least 20 ZIKV seronegative human subjects in need thereof, comprising:
Administering to individual human subjects of the population a vaccine or immunogenic composition comprising ZIKV antigen.
The vaccine or immunogenic composition is administered as a single dose or prime administration, more specifically as a first (prime) and a second (boost) administration about 1 to about 16 weeks apart (claim 73).
14 and/or 28 days following the single dose or prime administration, geometric mean neutralizing antibodies titer of greater than 10, or greater than 300 (claim 73) is induced, as determined by PRNT.


Administering to individual human subjects of the population (from an ZIKV endemic region (claim 87) or traveling from a non-endemic region to an endemic region (claim 88)) a vaccine or immunogenic composition comprising ZIKV antigen.  The vaccine or immunogenic composition comprises a dose of 1μg to 40μg of ZIKV whole, inactivated virus (claim 84).  The ZIKV has a mutation at position 98 of SEQ ID NO: 1 (claim 85).  The antigen is purified, wherein the main peak of the purified antigen in SEC is more than 85% of the total area under the curve (claim 86).  The human subjects are 18-29 years of age, in particular, women of childbearing potential (claim 89), or 30-49 years of age, in particular, women of childbearing potential (claim 90).
The vaccine or immunogenic composition is administered as a single dose or prime administration, more specifically as a first (prime) and a second (boost) administration about 1 to about 16 weeks apart (claim 74).
14 and/or 28 days following the single dose or prime administration induces: 
A seroconversion rate of at least 25% as determined by PRNT.
A seropositivity rate of at least 25% as determined by PRNT in a population of at least 20 ZIKV seronegative human subjects, or in a population of at least 20 flavivirus naїve human subjects (claim 71).
Until seven days after the administration, induces systemic side effects in less than 50% of a human subject population of at least 20 flavivirus naїve 
A seroconversion rate of at least 70% as determined by PRNT (claim 74).
Until seven days after the administration, induces headache symptoms in less than 29% of a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 75).
Until seven days after the administration, induces fever in 4% or less, and/or fatigue in 33% or less, and/or arthralgia in 10% or less, and/or myalgia in 17% or less, and/or malaise in 15% or less in a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 76).
Until seven days after the administration of a boost, induces systemic side effects in less than 40% of a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 77).
Until seven days after the administration of a boost, induces at least 40%, or at least 45% less fatigue and/or, no more fever, and/or no, or at least 10%, or at least 20% less, or at least 25% less myalgia, and/or nor more, or at least 10% less, or at least 20% less malaise compared to seven days after the prime administration in a human subject population of at least 20 
Until seven days after the administration of a boost, induces fever in less than 4% or in 0% of a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 79).
Until seven days after the administration of a boost, induces fatigue in less than 19% of a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 80).
Until seven days after the administration of a boost, induces myalgia in less than 13% or in 10% or less of a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 81).
Until seven days after the administration of a boost, induces malaise in less than 13% or in 10% or less of a human subject population of at least 20 flavivirus naїve human subjects, or in a population of at least 20 ZIKV virus seronegative human subjects (claim 82).
Until seven days after the administration of a boost, induces headache symptoms in 20% or less, arthralgia in 8% or less, fever in less than 4%, fatigue in less than 19%, myalgia in less than 12%, and malaise in less than 13% of a human subject population of at least 20 flavivirus naїve 

Claim Objections
Claims 69 and 73 are objected to because of the following informalities:
Claim 69, line 9, has a typo in the phrase “of greater than 10, , as determined by”.  Claim 73 is included in this objection because it depends from claim 69.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 86, 89 and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 86 recites the limitation "the size exclusion chromatography" in claim 70.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 69-90 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inducing an immune response to ZIKV in a human subject population by administering an immunogenic composition comprising whole, inactivated ZIKV, does not reasonably provide enablement for methods of treatment or prevention of ZIKV infection with either a whole, inactivated ZIKV formulation, or any other ZIKV antigen formulation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The breadth of the claims encompasses the treatment of ZIKV infection, which means that subjects already infected with ZIKV experience an improvement in symptoms.  The breadth of the claims encompasses prevention of a ZIKV infection, which is understood to mean that the claimed vaccine/immunogenic composition can induce protective immunity such that a 
The nature of the invention is the induction of an immune response via vaccination such that upon subsequent challenge with ZIKV, subjects are protected from disease, or in the case that subjects are already diseased, their symptoms are ameliorated.
The specification discloses the purification, inactivation and formulation of a whole, inactivated ZIKV (see paragraphs [00423]-[00426]), which was shown to induce neutralizing antibodies in mice after a single administration that included an adjuvant, or after two doses with or without alum adjuvant, protected from lethal ZIKV challenge, weight loss and illness, as opposed to the non-vaccinated mice that died or received only one low dose (see paragraph [00435]-[00436], [00438] and [00439]).  Notably, the specification discloses a Phase 1 safety and immunogenicity study of purified, inactivated ZIKV in flavivirus naïve adults aged 18-49 years (see paragraph [00496] and following).  Primed healthy adults were not part of the study, so any results concerning immunogenicity and reactogenicity were not demonstrated for that population (see paragraph [00497]).  However, in Applicant’s published work, Han et al. (Lancet Infect Dis, 2021, 21:1282-1292), whole, inactivated ZIKV (TAK-426) was tolerated, safe and immunogenic in flavivirus-primed participants as well as flavivirus naïve adults.
The state of the art for ZIKV vaccination and therapy remains in the developmental stage.  Han et al., Applicant’s own work, states that TAK-426 (whole, inactivated ZIKV) will undergo further clinical development (see abstract and page 1291, left column, last paragraph).  Castanha and Marques (The Lancet, September 2021, Vol.21, pages 1198-1200) report on Applicant’s work with inactivated, whole ZIKV adjuvanted with alum, noting that while the immunogenicity PLoS Negl Trop Dis, 2020, 14(10):e0008707) reports on the various animal models of congenital ZIKV syndrome which are being used to elucidate pathogenesis of disease, but are not reported as predictive of ZIKV in humans. 
In view of the breadth of the claims, the nature of the invention, the limited guidance and working examples, the state of the art and low level of predictability, it would require undue experimentation to practice the invention as claimed.  Amendment of the claims to remove references to treatment of ZIKV infection, prevention of ZIKV infection, and vaccines, as well as specifying that the ZIKV antigen is a whole, inactivated ZIKV, would overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 69-84 and 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over Sumathy and Ella (US 2017/0014502 A1, published January 19, 2017, filed July 18, 2016, “Sumathy”, of record in the IDS filed 5/29/2020), in view of the News Release from NIAID on August 3, 2016 for Clinical Trial NCT02840487 (available from www.niaid.nih.gov/news-events/nih-begins-testing-investigational-zika-vaccine-humans, accessed 2/9/2022, 7 pages, “News Release for Clinical Trial NCT02840487”).  The claims are summarized above and are correlated with the teachings of the prior art in bold font.
Sumathy discloses immunogenic compositions and methods of eliciting an immune response against ZIKV, wherein the compositions comprise inactivated, whole virions, administered in a single dose, or in a prime boost strategy (see abstract and paragraphs [0002], [0046], [0053] and [0134]).  The act of administering an immunogenic composition comprising inactivated, whole ZIKV virions in a single dose, or a prime boost strategy, meets the limitations of the claimed composition contents, human subjects, and administration steps of claims 69-72 and 75-84.  Sumathy discloses administration of the immunogenic compositions to test animals at days 0, 14 and 28 (see paragraph [0218], lines 1-6) (claims 73 and 74).  Sumathy discloses a dose of ZIKV as being present in the composition at any amount between 0.125 μg up to 40 μg, (claim 84).  
Addressing the limitations in claims 69-71, 73 and 74 directed to neutralizing antibody titers of greater than 10, or greater than 300, as determined by PRNT, or seroconversion rate of at least 25%, or at least 70%, as determined by PRNT, these values are not disclosed in Sumathy’s experimental results.  These claim limitations are directed to outcomes of administration to humans.  Sumathy discloses the determination of neutralizing antibodies titers in mice by PRNT (see Table 1, and Figures 4, 5, 6 and 9, for example).  However, given that the instant claims’ immunogenic composition and method of administration to humans is the same as Sumathy’s composition and Sumathy’s method of administration which is intended for humans (ZIKV naïve, for example (see Sumathy, paragraph [0009]), it is expected that the amount of neutralizing antibody titers and seroconversion rates is a natural outcome, in humans, of doing what is taught by the prior art.
Addressing the limitations in claims 72 and 75-83 directed to percentages of subjects experiencing various side effects of receiving the immunogenic composition, these values are not disclosed in Sumathy’s experimental results.  These claim limitations are directed to outcomes of administration to humans.  Given that the instant claims’ immunogenic composition and method of administration to humans is the same as Sumathy’s composition and Sumathy’s method of administration which is intended for humans (ZIKV naïve, for example (see Sumathy, paragraph [0009]), it is expected that the percentages of side effects experienced by humans, would be a natural outcome of doing what is taught by the prior art.

claims 69-83 directed to the human population comprising at least 20 flavivirus naïve and/or at least 20 ZIKV virus seronegative, Sumathy does not disclose this particular number of subjects.  However, it is a common practice in the art to administer immunogenic compositions to more than one individual, such as groups of 20, see the News Release for Clinical Trial NCT02840487 where four groups of 20 healthy humans aged 18-35 were sought for participation in a Phase 1 study for a ZIKV vaccine candidate (see pages 2-3) (claims 89 and 90).  It would have been obvious to have applied Sumathy’s method to the common practice of a clinical trial, such as that described the News Release for Clinical Trial NCT02840487, motivated by the need to scientifically prove safety and immunogenicity, with a reasonable expectation of success.
	Addressing the limitation of claim 86 directed to a description of the ZIKV antigen that is purified, described in terms of its main peak in SEC of more than 85% of the total area under the curve in the SEC.  This limitation describes an outcome of purification by SEC.  Sumathy discloses purification of ZIKV antigen by various methods, including the use of Capto Core 700 column which makes use of SEC.  However, the percentage claimed is not taught by Sumathy.  Since the USPTO is not able to conduct experiments to determine whether Sumathy’s use of Capto Core 700 column, or any of the other purification methods disclosed (see Sumathy’s claims 8-10) results in a main peak in SEC of more than 85% of the total area under the curve in the SEC, the burden shifts to Applicant to prove otherwise.  Since Sumathy’s composition is the same as the claimed composition, and Sumathy also uses SEC to purify, one would expect an outcome commensurate in scope with that claimed.
	Addressing the limitations of claims 87 and 88, directed to the particular scenario of the immunogenic composition being administered to subjects from a ZIKV endemic region, and the (claim 88).
Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Sumathy and Ella (US 2017/0014502 A1, published January 19, 2017, filed July 18, 2016, “Sumathy”, of record in the IDS filed 5/29/2020) as applied to claims 70 and 84 above, and further in view of GenBank Accession No. KX377337, described as ZIKV PRVABC-59 complete genome, submitted June .  
The teachings of Sumathy are summarized above.  Sumathy discloses the use of any ZIKV (see paragraph [0162]), thus it would have been obvious to have selected any known strain of ZIKV, such as disclosed in GenBank Accession No. KX377337, described as ZIKV PRVABC-59 complete genome, motivated by Sumathy’s suggestion to use any ZIKV strain, with a reasonable expectation of success.  GenBank Accession No. KX377337 is comprised of a sequence that is identical to Applicant’s SEQ ID NO: 1, except for a glycine (G) at a position corresponding to 98 in SEQ ID NO: 1.  The presence of G98 meets the limitation of “a mutation” at a position corresponding to Applicant’s SEQ ID NO: 1, which has a tryptophan (W) at position 98.  See an alignment below: “Qy” is Applicant’s SEQ ID NO: 1, and “Db” is the prior art sequence having a mutation at position 98 (W98G).

    PNG
    media_image1.png
    466
    714
    media_image1.png
    Greyscale



Conclusion
No claim is allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648